           Case 2:15-cv-04665-PAE Document 59 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JADRANKA BEGONJA,

                                       Plaintiff,                        15 Civ. 4665 (PAE)
                        -v-
                                                                              ORDER
 VORNADO REALTY TRUST, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a motion to dismiss pursuant to Federal Rule of Civil Procedure

41(b). Dkt. 56. The Court sets the following briefing schedule:

       x    Plaintiff’s opposition is due March 3, 2021; and

       x    Defendants’ reply is due March 17, 2021.

       As plaintiff is now proceeding pro se, defendants are directed to serve forthwith their

motion to dismiss and supporting papers and this order on plaintiff. Defendants are directed to

file an affidavit stating that they have done so by February 10, 2021.

       SO ORDERED.

                                                       
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: February 3, 2021,
       New York, New York
